DETAILED ACTION
1	This action is responsive to the amendment filed on June 22, 2021.
2	The cancellation of claim 14 is acknowledged. Pending claims are 1-13 and 15-17.

3	Objection and the rejection of the under 112, second paragraph are withdrawn because of the applicant’s amendment.
4	Claims 1-13 and 15-17 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
5	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record (US 2016/0317399 A1) teaches a process for the oxidation dyeing of keratin fibers comprising applying to the fibers a substrate comprising on its surface a dye composition comprising at least one oxidation dye and an aqueous composition comprising at least one chemical oxidizing agent (see claim 1). However, the closest prior art of record (US’ 399 A1) does not teach or disclose an assembly for dyeing keratin fibers comprising at least one substrate comprising a surface coated with at least one layer constituted of a dye composition comprising one or more oxidation dyes and at least one protective substrate comprising a surface coated with at least one layer constituted of a composition comprising one or more preservatives as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of keratin fibers dyeing formulation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EISA B ELHILO/Primary Examiner, Art Unit 1761